DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 35-39, 41-44,46, 48-51 and 55-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. WO 2018/041244 A1, hereinafter, ‘Chen’ in view of Spitzer et al. US Patent Pub. No.: 2018/0136720, hereinafter, ‘Spitzer’.
	 Consider Claim 35, 49 and 54, Chen teaches a method comprising: receiving an image representing content to be displayed in a display space (e.g., see at least page 2 lines 19-27, page 3 lines 17-30, page 7 lines 3-16 and figures 1-2) , the image having a plurality of pixels at respective locations uniformly spaced in a grid pattern in a warped space (note: as best understood by the Examiner, a warped image would include the warped space. It would appear that the warped image creates a warped space occupied by the warped image.  The Applicant is invited to clarify for the record what specifically is meant by “warped space”. Based on the Examiner’s interpretation this limitation is met by separation of images into tiles noted on page 17 lines 3-14), wherein the plurality of pixels are respectively associated with a plurality of respective pixel values and a plurality of respective scaling factors indicating a plurality of respective resolutions at a plurality of respective locations in the display space (this limitation is met by the encoder of figure 5 where the different ROI are coded at different resolutions; the different ROIs are also divided into different tiles; see also  page 11, line 29 - page 12, line 22); processing the image in the warped space based on the plurality of respective scaling factors to generate a processed image(as best understood by the Examiner, this limitation is interpreted as processing the foveated compressions at different resolutions as noted on page 17 line 26 – page 18 line 16 and figure 8a ); and transmitting the processed image (see transmission of different resolutions using different “streams”/scaling at page 17, line 26 – page line 16 and figure 8a). 
 	However, Chen does not specifically teach uniformly spaced regions that map to uniformly spaced regions of the display panel, the warped image having a plurality of pixels at respective locations uniformly spaced in a grid pattern in a warped space different from the display space, wherein the warped space includes uniformly spaced regions that map to non-uniformly spaced regions in the display space, wherein the plurality of pixels of the warped image are respectively associated with a plurality of respective pixel values and a plurality of respective scaling factors indicating a plurality of respective resolutions at a plurality of respective locations in the display space associated with the display panel.
 	In analogous art, Spitzer teaches uniformly spaced regions that map to uniformly spaced regions of the display panel, the warped image having a plurality of pixels at respective locations uniformly spaced in a grid pattern in a warped space different from the display space, wherein the warped space includes uniformly spaced regions that map to non-uniformly spaced regions in the display space, wherein the plurality of pixels of the warped image are respectively associated with a plurality of respective pixel values and a plurality of respective scaling factors indicating a plurality of respective resolutions at a plurality of respective locations in the display space associated with the display panel (e.g., see at least figure 7, at the display control, receiving an image having a first plurality of pixels at a first resolution corresponding to a foveal region and a second plurality of pixels at a second resolution for the peripheral region…see resolution level noted in at least 0056 – fig. 4 further illustrates the proximate peripheral region 406 as a higher resolution than the distal peripheral region 408 and therefore not uniformly spaced in the warped space).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try uniformly spaced regions that map to uniformly spaced regions of the display panel, the warped image having a plurality of pixels at respective locations uniformly spaced in a grid pattern in a warped space different from the display space, wherein the warped space includes uniformly spaced regions that map to non-uniformly spaced regions in the display space, wherein the plurality of pixels of the warped image are respectively associated with a plurality of respective pixel values and a plurality of respective scaling factors indicating a plurality of respective resolutions at a plurality of respective locations in the display space associated with the display panel for the purpose of  improving imagery.
 	Consider Claim 36 and 50, Chen teaches wherein at least one of the plurality of respective scaling factors is not a whole number (e.g., this is met by transmission of different resolutions using different “streams”/scaling at page 17, line 26 – page line 16 and figure 8a).
 	Consider Claim 37 and 51 , Chen teaches wherein the plurality of respective scaling factors defines a mapping between the warped space and the display space (this is met by usage of metadata for mapping and rendering of the content on the display- page 16 lines 23-31, figure 7 and page 20 lines 17-26).
 	Consider Claim 38, Chen teaches wherein different parts of the content corresponding to non-uniformly spaced regions in the display space are represented by uniformly spaced regions in the warped space (e.g., see at least figure 8a).
 	Consider Claim 39, Chen teaches wherein the warped image includes a plurality of tiles at respective locations uniformly spaced in [[a]] another grid pattern in the warped space, wherein each of the plurality of tiles is associated with a respective one or more scaling factors(this is met by the coding the ROI  using tiles – page 17 lines 3-14). 
 	 Consider Claim 41, Chen teaches wherein receiving the warped image includes receiving the warped imaged from a rendering module (e.g., see at least figure 8a). 
 	Consider Claim 42, Chen teaches wherein transmitting the processed warped image includes transmitting the processed warped image to a display panel (e.g., see  at least figure 8a).
 	Consider Claim 43, Chen teaches wherein processing the warped image in the warped space includes processing the warped image in the warped space according to a plurality of processes in the warped space(e.g., see at least figure 8a).
 	Consider Claim 44, Chen teaches wherein processing the warped image in the warped space includes compressing the warped image based on the plurality of respective scaling factors (e.g., this is met by using different resolution in foveat coding as noted on page 17 lines 26 – page 18 line 16 and figure 8a). 
 	 Consider Claim 46 and 53, Chen teaches wherein processing the warped image in the warped space includes determining, for a particular pixel of the plurality of pixels, a pixel value of a corresponding pixel of the processed warped image based on the respective pixel values of pixels of the warped image in a neighborhood of the particular pixel and the respective scaling factors of the pixels of the warped image in the neighborhood of the particular pixel (e.g., see at least table 3 reflecting pixel processing).
 	Consider Claim 49, Chen teaches wherein processing the warped image in the warped space includes filtering the warped image based on the plurality of respective scaling factors (e.g., see in loop filter 1845). 
 	Consider Claim 55, Chen teaches the claimed invention except wherein a resolution of the warped image is uniform in the warped space, and wherein a resolution of the processed warped image is non-uniform in the display space. 
 	In analogous art, Spitzer teaches wherein a resolution of the warped image is uniform in the warped space, and wherein a resolution of the processed warped image is non-uniform in the display space(e.g., see at least figure 7, at the display control, receiving an image having a first plurality of pixels at a first resolution corresponding to a foveal region and a second plurality of pixels at a second resolution for the peripheral region…see resolution level noted in at least 0056 – fig. 4 further illustrates the proximate peripheral region 406 as a higher resolution than the distal peripheral region 408 and therefore not uniformly spaced in the warped space).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein a resolution of the warped image is uniform in the warped space, and wherein a resolution of the processed warped image is non-uniform in the display space for the purpose of improving imagery.
Consider Claim 56, Chen teaches the claimed invention except wherein each pixel of the warped image corresponds to an area greater than a pixel of the display panel at a corresponding location in the display space. 
 	In analogous art, Spitzer teaches wherein each pixel of the warped image corresponds to an area greater than a pixel of the display panel at a corresponding location in the display space (e.g., see at least figure 7, at the display control, receiving an image having a first plurality of pixels at a first resolution corresponding to a foveal region and a second plurality of pixels at a second resolution for the peripheral region…see resolution level noted in at least 0056 – fig. 4 further illustrates the proximate peripheral region 406 as a higher resolution than the distal peripheral region 408 and therefore not uniformly spaced in the warped space).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein each pixel of the warped image corresponds to an area greater than a pixel of the display panel at a corresponding location in the display space for the purpose of improving imagery.
Claim 40, 45, 47 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. WO 2018/041244 A1, hereinafter, ‘Chen’ in view of Spitzer et al. US Patent Pub. No.: 2018/0136720, hereinafter, ‘Spitzer’ and further in view of Bastani et al. US Patent Pub. No.: 2018/0350032, hereinafter, ‘Bastani’.
  	Consider Claim 40, Chen teaches claimed invention except wherein processing the warped image in the warped space excludes processing the image in the display space.
 	In analogous art, Bastani teaches wherein processing the warped image in the warped space excludes processing the image in the display space (i.e., this is met based on the rendereing technique in at least 0033 … reduced resolution)
 	 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date include wherein processing the warped image in the warped space excludes processing the image in the display space for the purpose of improving a user’s virtual experience. 
 	Consider Claim 45 and 52, Chen teaches the claimed invention except wherein processing the warped image in the warped space includes error-correcting coding the warped image based on the plurality of respective scaling factors.
 	In analogous art, Bastani teaches error correction  (e.g., see at least 0144-0145).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date include error correction for the purpose of improving a user’s virtual experience. 
 	Consider Claim 47, Chen teaches the claimed invention except wherein processing the warped image in the warped space includes spatially distorting the warped image based on the plurality of respective scaling factors .
 	In analogous art, Bastani teaches unwarping or a variation of distortion based on an occurrence of a  non-linear  distortion (e.g., see at least 0036).
  	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date include spatially distorting the warped image based on the plurality of respective scaling factors for the purpose of improving a user’s virtual experience. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646